Citation Nr: 1109589	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO. 06-07 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic anxiety, personality, behavior disorder, nerve and stress condition, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1971 until August 1975.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. This case was previously before the Board in October 2009, but was remanded for additional development. This claim was then transferred to the Huntington, West Virginia Remand and Development Team.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD is related to his active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


[Continued on the next page] 
 
Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Psychiatric Disability Claim

The Veteran contends that he currently has PTSD due to service. During the July 2009 Board hearing, the Veteran indicated that his stressors included witnessing another service member set himself on fire around November 1972, and witnessing two people get shot. The Veteran also indicated that he worked as a lineman and that the only stressful events were when he was in helicopters flying over the jungles and having gunshots fired at the helicopter. He also reported that when on the ground repairing wire lines he would be instructed to sit on the switchboard when there was incoming, but that he never got shot at personally and that he never shot at anyone personally. In his December 2009 statement, he reported witnessing the deaths of servicemen M.M. and D.R.C. while in service. Those deaths have since been verified by VA, via the National Archives. The Veteran also reported stressors including being yelled at in basic training and having difficulty with one of his sergeants. 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 

The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010). 

The Veteran's DD 214 indicates Vietnam service, from September 1972 until August 1973. However, a NAVMC 118(9)-PD form noted that the Veteran served in Nam Phong, Thailand with LSG TF Delta in support of 1st MAW operations, from January 1973 until August 1973, during part of the time that the Veteran's DD 214 indicates Vietnam service. The Huntington team associated outside information from a book excerpt indicating that the battalion that the Veteran served with left Vietnam prior to his joining it; rather it was stationed in Thailand during his time with it, including the time his DD 214 indicated that he was in Vietnam. The record is thus conflicting as to whether the Veteran actually had Vietnam service. 

However, the Board notes that the New Orleans RO actually granted the Veteran's service connection for diabetes mellitus, on a presumptive basis, due to his DD 214 stating that he had Vietnam service.  The record was never officially corrected in light of the more recent Huntington team observation in one rating determination that the Veteran did not serve in Vietnam based on the book excerpt indicating the battalion was actually based out of Thailand.  The Veteran's instant claim has continued for many years, yet VA has not made an official finding as to whether the Veteran's previously accepted the Vietnam service was incorrect.  Since, up to this time, there has been inadequate development to find out exactly whether or when the Veteran was in Vietnam as opposed to Thailand during the timeframe set forth in the DD-214, the Board has determined to afford the Veteran the benefit of the doubt concerning Vietnam service. 

The Board further notes that the Veteran's reports of witnessing the deaths of two soldiers have been verified to the extent that National Archives records indicate that those soldiers died in Vietnam in the months he indicated. Also, the Veteran made reports of stressful events consistent with his service, such as getting shot at by enemy fire. As the Veteran's claimed stressor involves activities that involve hostile military activity, the new regulations affect the current question regarding the Veteran's claimed stressor and indicate that the claimed stressors should be accepted.

The Veteran's service treatment records, such as an April 1974 record, found the Veteran to have an inadequate personality disorder. Subsequent post-service records, such as a December 1975 VA discharge note and a January 1976 VA examination found the Veteran to have a diagnosis of depression, neurotic type, under treatment. A July 1976 VA record diagnosed him with anxiety neurosis with depression. A June 1977 neuropsychiatric evaluation found him to have an emotionally unstable personality. Subsequent VA medical records indicates similar complaints of, or treatment for, various psychiatric disorders, such as a December 2004 VA medical record indicated a diagnosis of major depressive disorder with psychotic features and mixed personality, paranoid passive aggressive. 

The Veteran received a VA examination in September 2010, which included a review of the claims file. The Veteran reported PTSD stressors to include combat experience, including witnessing two soldiers dying. He also reported getting shot at and witnessing explosions. The examiner found the Veteran to meet the DSM-IV stressor criterion with his combat experiences in Vietnam and diagnosed him with PTSD, noting that his PTSD and depressive symptoms would overlap. 

The September 2010 examiner opined that it was at least as likely as not that the Veteran's PTSD and depressive disorder, not otherwise specified, is related to his combat experiences in Vietnam. The examiner noted that although the Veteran's service records indicated that he had a significant character disorder and was a continual offender of military justice, his experiences witnessing death and explosions and being shot at while in combat in Vietnam were sufficient to cause his PTSD symptoms. The examiner noted that the Veteran's personality problems and difficulties adjusting to the military most likely exacerbated his problems, but were not severe enough by themselves to cause the PTSD symptoms he experienced from combat and that the Veteran met all the criteria for PTSD. 

Although some medical evidence only provides diagnoses of major depressive disorder, other evidence indicates that the Veteran has a current diagnosis of PTSD. The September 2010 VA examiner found the Veteran to meet the DSM-IV stressor criterion for PTSD, due to his combat-related experience, and diagnosed him with PTSD and is the only medical etiology evidence of record directly relating a psychiatric disorder to service.

Although the Veteran reported that he never engaged in combat with the enemy, his stressor was combat-related, in his fear of hostile military activity. Furthermore, his fear of engagement meets stressor requirements under the new 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010). 

The evidence of record thus indicates that the Veteran has a current medical diagnosis of PTSD, that his statements are credible supporting evidence that the claimed in-service stressful event actually occurred, and that medical evidence has found a link between his current symptomatology and the claimed in-service stressor. As such, the Board finds that the claim for service connection for a psychiatric disorder, specifically PTSD, is granted.

To the extent the Veteran may assert a separate service connection claim for depression or any other psychiatric disorder, the Board finds that any symptoms of depression or any other psychiatric disorder are part and parcel of the service connection claim for PTSD granted herein, in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) and upon reference to the schedule of ratings for mental disorders that rates all mental disorders according to a general rating formula. 38 C.F.R. § 4.130 (2010). 


ORDER

Service connection for an acquired psychiatric disorder, specifically PTSD, is granted, subject to the laws and regulations governing monetary awards.

.

____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


